Citation Nr: 0305989	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  94-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
schizophrenia.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to March 
1967.
 
 This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a rating in excess of 10 percent 
for schizophrenia, undifferentiated type.
 
A Board decision was issued confirming the RO's decision in 
July 1996.  However, pursuant to a January 1998 Joint Motion 
for Remand, the United States Court of Veterans Appeals 
(Court) issued an order, which vacated and remanded the 
Board's decision.

The Board remanded this case for additional development in 
compliance with the Court instructions in September 1998 and 
again in July 2000.  It has now been returned for 
adjudication.

The Board notes that in the service representative's written 
presentation in March 2003, he raised the issue of 
entitlement to a TDIU.  It appears this issue was based on a 
statement from the VA examiner in the July 2002 VA 
examination who noted the veteran, "does continue to have 
difficulty adapting to stressful circumstances including 
work-like settings."

The U.S. Court of Appeals for the Federal Circuit has held 
that where a "veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the VA 
must consider total disability based upon individual 
unemployability."
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As 
such, the matter of entitlement to a TDIU will be the subject 
of a remand at the end of this decision.  See VAOPGCPREC 6-69 
(Because the Board would have jurisdiction over the question 
of entitlement to an extraschedular rating or a TDIU rating 
for a particular disability or disabilities raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the proper method of returning 
the case to the RO for any required further action would be 
by remand rather than referral.)


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's schizophrenia, undifferentiated type is not 
productive of more than mild impairment of social and 
industrial adaptability.


CONCLUSION OF LAW
 
The criteria for a rating in excess of 10 percent for 
schizophrenia, undifferentiated type are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West  2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9204 
(1996) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.   On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussion in the March 
1993, and March 1994 rating decisions; the December 1993 
Hearing Officer decision; the July 1996 Board decision, the 
September 1998 and July 2000 Board remands; the January 1998 
Court Order; the August 1993 statement of the case; and, the 
December 1993, March 1994, September 1999, and November 2002 
supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
The appellant has been afforded several VA examinations, 
addressing the disability on appeal.  Service, VA and private 
outpatient and hospital treatment records have been 
associated with the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.

Factual Background:  In November 1966 the veteran was 
admitted to a military hospital after being transferred from 
a civilian hospital where he had been admitted in a catatonic 
state.  His admission described him as nonfunctioning and 
speechless.  His thinking eventually improved on Stelazine 
and Thorazine, although he was somewhat introverted and 
withdrawn.  He continued stable with a somewhat schizoid 
adaptation and evidence of slightly bizarre thinking, but 
without gross psychotic signs.  Stelazine was reduced to a 
maintenance level at which he remained slightly anxious but 
otherwise stable.  The diagnosis was schizophrenic reaction, 
paranoid type, acute, moderate, improved; manifested by 
delusions, hallucinations, confusion; and, marked affective 
disturbance, a religious trend to thinking, ideas of 
reference, and feelings of alien control.  Stress was 
minimal; predisposition mild probable schizoid personality, 
impairment was marked for military duty.  He was separated 
from service due to mental illness, following a medical 
review board in February 1967.  

By rating action in June 1967, a 50 percent rating was 
assigned for schizophrenic reaction, chronic, 
undifferentiated type. 

In VA examinations in August 1968, and July 1971, the veteran 
was found to be competent and not in need of hospitalization.  
The diagnosis was schizophrenic reaction, undifferentiated 
type, in partial remission.  In the VA examination in July 
1971, the veteran reported he was an apprentice electrician 
for 2 years and would become a journeyman in 2 years.  He 
liked the work and was doing satisfactorily.

By rating action in August 1971, the rating for schizophrenic 
reaction, was reduced from 50 percent to 30 percent.  The 
rating was further reduced to 10 percent, by rating action in 
September 1973, where it has remained to the present time.  
As this rating has remained in effect for more than 20 years, 
it is deemed a protected evaluation. See 38 C.F.R. § 
3.951(b).  

In a VA examination in December 1992, the veteran reported 
being hospitalized in service and granted a medical 
discharge.  He brought a June 1968 document, which diagnosed 
schizophrenic reaction, paranoid type, chronic, slight 
improvement.  He reported he had heard voices, which directed 
him to stop here, or go there.  He attended 
vocational/technical training in air conditioning after 
service.  From 1983 to 1987 he worked in Ozark, Arkansas as a 
maintenance man.  In 1987 he began working at Ft. Chaffee as 
a refrigeration specialist and became a permanent employee in 
1988.  He had recently been asked to do more heavy lifting 
than normal.  Last year he jerked his arm out, and apparently 
injured his back.  "I can't bend over anymore, so I can't do 
my work."  He reported that he had not experienced any 
psychotic-like symptoms after service until recently.  He 
found out 6 weeks ago that his supervisor wanted him to 
retire on medical disability, and he became quite upset and 
sought services from VAMC.  He was prescribed Stelazine and 
Viostaril.  

The veteran was casually dressed, clean, oriented, and 
cooperative.  A mild slurring of his words was noted on 
occasion although he was easily understood.   Memory was good 
and intelligence was in the normal range.  Affect was calm 
with a mildly depressed mood.  

The examiner noted that from his history it appeared he 
suffered from some kind of acute psychotic episode in 
service.  Until recently he showed no signs of any psychotic 
thinking.  Within the last 6 weeks, he has come to believe he 
was paranoid, but the examiner concluded from his narrative 
that his concerns were probably reality based.  Although he 
was not overtly preoccupied with his back problems, he feared 
he would be unable to continue work and be placed on a low 
disability pension.  Because of the stresses on him, the 
examiner believed he met the criteria for adjustment disorder 
with anxious mood.  The anxiety could account for his recent 
loss of concentration.  The diagnosis was adjustment disorder 
with anxious mood.  The veteran was considered competent.

By rating action in March 1993, an increase in the 10 percent 
rating for schizophrenic reaction was denied.  In making that 
determination the RO noted no psychosis was shown.  Only mild 
depression, anxiety, and impairment of social and industrial 
adaptability due to service-connected schizophrenia were 
shown.

In a personal hearing at the RO in November 1993, the veteran 
testified that his condition had begun to increase in 
severity and he began having paranoid feelings since the 
summer of 1992.  At that time he also began seeking treatment 
through the VA Medical Center.  He explained that in January 
1993 he had surgery on left shoulder.  Following surgery, he 
reported that at work he was transferred from air 
conditioning to building operations.  He had problems issuing 
and entering buildings and couldn't concentrate.  He had 
problems remembering things, and could not handle stress.  He 
got nervous and his hands would sometimes shake.  He 
eventually took a medical retirement due to problems with 
civilian personnel.

Outpatient treatment records showed that he was seen on 
several occasions between February 1993 and January 1994.  In 
February 1993, his complaints included feeling some paranoia 
and experiencing some hallucinations, and his medications 
were resumed.  In October 1993, he indicated that his 
symptoms returned when he stopped taking his medications for 
three days.  He also said that he had been doing much better 
when taking his medications on a regular basis.  When seen 
for regular follow up treatment in January 1994, the veteran 
said he wasn't doing well on medical retirement and that he 
felt depressed, had no energy, and wanted to sleep most of 
the time.  The impression was schizophrenia, paranoid type, 
chronic, and adjustment disorder, depressed.  He was advised 
to continue his then-current level of medication.  

In July 1996, the Board denied an increased rating for 
schizophrenia.  However, pursuant to a Joint Motion for 
Remand, the United States Court of Veterans Appeals, now 
referred to as the Court of Appeals for Veterans Claims 
(Court), issued a January 9, 1998 order, vacating and 
remanding the Board's decision.

The Board in September 1998 subsequently remanded this case 
to the RO for additional development and to comply with the 
requirements of the Court order.

In an October 1998 VA examination, the examiner noted that 
the claims file contained treatment records and rating 
decisions discussing the veteran's schizophrenia for years.  
He had been diagnosed as recently as 1993 as suffering from 
schizophrenia.  However in a 1992 VA examination it was felt 
that the correct diagnosis was an adjustment disorder.  This 
set in motion a re-evaluation of the veteran's diagnosis.  In 
1993 under increasing work stress culminating in his medical 
retirement he again began having hallucinations and ideas of 
reference bordering on paranoia and necessitating 
reinstitution of the antipsychotic medication Stelazine.  He 
was medically retired from his civil service job because of 
orthopedic difficulties.   He was not currently on any 
ongoing antipsychotic medication although he stated that he 
went to VA about every 6 months and was taking Hydroxine.

The veteran was pleasant, alert, oriented, and cooperative.  
His mood appeared neutral.  His thoughts were clear and goal 
oriented with no evidence of delusions or hallucinations.  
Cognitive ability was intact and there were no suicidal 
ideations.  The diagnosis was schizophrenia, residual type, 
mild impairment.  A Global Assessment of Functioning (GAF) 
score of 70 was assigned.  

The examiner opined that the veteran had mild impairment in 
social and occupational functioning.  His diagnosis as best 
described the overall history as that of schizophrenic 
illness at the milder end of the range.  The veteran clearly 
when under a great deal of stress has had at least two 
episodes where he had overt psychotic symptoms.  He continued 
to describe some experiences of odd beliefs and unusual 
perceptual experiences that would indicate an underlying 
schizophrenic vulnerability.  Clearly he also described that 
when undergoing enough stress, his symptoms escalate to more 
obvious psychotic proportions.  The veteran therefore was at 
risk for further decompensation if he were placed in a more 
stressful situation.  However he appeared to be currently 
functioning well in social and occupational settings.  It was 
also noted that the veteran had held several part-time jobs 
since his retirement and was functioning well in social and 
occupational settings, such as working as an alderman on his 
city council.  

The Board in July 2000 again remanded this case for 
additional development.

In a VA examination in July 2002, the veteran reported that 
the "only thing that bothers me, is feeling kind of 
depressed."  The examiner noted the claims file contained 
much past treatment history.  The veteran denied drug or 
alcohol difficulties.  He had minor medical difficulties 
including hypertension, arthritis, and increased cholesterol.  
The diagnosis was schizophrenia, residual type, mild 
impairment, and a GAF of 62 was assigned.  The examiner 
opined that there was a decrease in his prior GAF due to 
increasing concern about his level of functioning.

The examiner noted the veteran was medically retired from the 
Government since 1993.  The examiner opined that the veteran 
would be at risk for having a more clear-cut exacerbation of 
his psychotic symptoms if he were to return to the stress of 
the work place.  He did continue to have difficulty adapting 
to stressful circumstances, including work-like settings.  He 
was considered competent and the examiner encouraged him to 
consider seeking out psychiatric care.

In March 2002, VA received civil service health records, 
which revealed that the veteran was medically retired in 1993 
subsequent to injuring his left shoulder while carrying an 
air conditioner.  He did not fully recover from this shoulder 
injury forcing his retirement.   

Criteria & Analysis:  The veteran contends that his 
schizophrenia is more severe than currently evaluated. A 
review of his written statements, and the transcript of his 
hearing shows that he argues that he has begun to have 
paranoid feelings and experiences anxiety, nervousness, and 
memory loss.  He also reported that he had trouble 
remembering things, could not handle stress, got nervous, and 
that his hands would sometimes shake.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's schizophrenia has been evaluated by the RO 
following consideration of the old and new schedular criteria 
for rating psychotic disorders contained in 38 C.F.R. § 
4.132, Diagnostic Code 9204 (1996), and 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2002).  In this regard, the regulations 
were changed effective November 7, 1996.  Therefore, in the 
case at issue, the Board must also consider the applicability 
of the provisions of both the old and the new ratings 
schedule for evaluating undifferentiated- type schizophrenia 
and rate this psychiatric disability using the version of the 
regulations, which are most favorable to his claim.  See 
Karnas v. Derwinski, 1 Vet. App 308 (1991).  However, because 
effective date rules under 38 U.S.C.A. § 5110 (West 2002) 
prohibit an award based on a liberalizing law or regulation 
for the period prior to the effective date of the law or 
regulation, the revised psychiatric rating criteria are not 
for application for the period prior to November 7, 1996.  
DeSousa v. Gober, 10 Vet. App. 461 (1997).

The criteria and the applicable ratings for the new rating 
criteria are as follows: 

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsess 
ional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like 
setting); inability to establish and maintain 
effective relationships - 70 percent disabling.

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships - 50 
percent disabling.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent disabling.

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication - 10 percent 
disabling.

A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to 
interfere with occupational and social functioning 
or to require continuous medication - 0 percent

Prior to the revisions of November 7, 1996, the regulations 
for rating schizophrenia provided that: 

A 10 percent evaluation is warranted for mild 
impairment of social and industrial adaptability.  

A 30 percent is warranted for definite impairment 
of social and industrial adaptability.  

A 50 percent evaluation is warranted for this 
disorder when there is considerable impairment of 
social and industrial adaptability.  

A 70 percent evaluation requires symptomatology, 
which was less that that required for a 100 
percent evaluation, but which nevertheless 
produces severe impairment of social and 
industrial adaptability.  

A 100 percent evaluation requires active psychotic 
manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce complete 
social and industrial inadaptability.  38 C.F.R. § 
4.132, Diagnostic Code 9204 (pre-November 7, 
1996).

The Board notes that in a precedent opinion, dated November 
9, 1993, the General Counsel of VA concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree." It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (Nov. 9, 1993). The 
Board is bound by this interpretation of the term, 
"definite." 38 U.S.C.A. § 7104(c) (West 1991).

The Board finds that an increased evaluation for the 
veteran's schizophrenia is not warranted based on the 
criteria in effect prior to November 7, 1996. Taken as a 
whole, the evidence pertinent to the veteran's schizophrenia 
paints a social and industrial disability picture of mild 
impairment.  Accordingly, the current 10 percent rating under 
the pre-November 7, 1996, criteria fully contemplates his 
mild social and industrial impairment. In this regard, the 
Board notes that this case presents no treatment records 
showing any recent or continued complaints of or continued 
treatment for a psychiatric disorder.  The treatment of the 
veteran has been limited to medication.  When seen in 1992 by 
VA, he reported that he had of late experienced feelings of 
paranoia, but the examiner remarked that after listening to 
his description of the relationships in his life at the time, 
he thought the veteran's concerns were reality based.  With 
regard to employment, the record shows and the veteran 
testified that he took medical retirement due to problems 
with his supervisor related to a shoulder injury.  He had no 
special preoccupations and his affect was calm with a mildly 
depressed mood.  He testified at his hearing that he 
experienced agitation, personality changes, and 
hallucinations, and some of this is supported by the record.  
When seen for routine treatment from February 1992 through 
October 1993, he reported that he was doing well on 
medications and no hallucinations were reported while he was 
taking his medications.  In January 1994, the veteran 
reported he was not doing well following his medical 
retirement, and that he was depressed and wanted to sleep 
most of the time.  His medications were continued at the 
then-current levels.  Chronic paranoid schizophrenia was 
diagnosed along with adjustment disorder, depressed.  The 
symptoms described above are not construed as "distinct, 
unambiguous, and moderately large in degree," nor do they 
present a degree of social and industrial inadaptability that 
is "more than moderate but less than rather large."

Under the post-November 7, 1996  rating criteria, a 30 
percent evaluation contemplates a showing of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Given the evidence as outlined above, the Board finds that 
the assignment of a rating in excess of the currently 
assigned 10 percent disability evaluation for schizophrenia 
is not warranted.  The clear weight of the medical evidence 
of record shows that the veteran is, at most, mildly impaired 
both socially and occupationally as a result of his service-
connected psychiatric disorder, specifically, the veteran is 
limited by paranoia and anxiety.  The positive competent 
medical evidence in support of the claim is limited to the 
opinion of the VA examiners who feel that the veteran's 
symptoms would increase and would decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, which is precisely the criteria for a 
10 percent rating.

The VA examiner in July 2002 specifically stated that the 
veteran had not described an overall picture of depressed 
mood severe enough to warrant his upper diagnosis of 
depression.  He was not currently receiving any psychiatric 
care.  He had been given the anxiolytic, Vistaril, which he 
took very occasionally, and he did not take a maintenance 
antipsychotic medication.  There is no objective medical 
evidence of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as a 
flattened affect, abnormal speech, and difficulty 
understanding complex commands so as to warrant the 
assignment of a higher evaluation.  The examiner even pointed 
out that the veteran enjoyed being with people, he had 
friends, and went to church and played golf.  There was no 
evidence of psychotic symptoms.  Additionally, when examined 
in 1998, the veteran was assigned a GAF score of 70.  In 
2002, the veteran was assigned a GAF score of 62.  These 
scores suggest some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
having some meaningful interpersonal relationships.  See 
Quick Reference to the Diagnostic Criteria from DSM IV 46 
(American Psychiatric Association 1994).  This conclusion was 
well supported by the findings.  Accordingly, an evaluation 
higher than 10 percent for schizophrenia is denied on a 
schedular basis.


ORDER

A disability rating higher than 10 percent for schizophrenia 
is denied.


REMAND

Even though the Board has held that the veteran's 
schizophrenia does not meet the requirements for an increased 
disability rating on a schedular basis, VA regulations 
provide that if a veteran has a certain level of schedular 
rating for a service-connected disability or disabilities and 
"if the veteran presents evidence that he is unable to secure 
a substantially gainful occupation as a result of a service-
connected disability, he may be entitled to a TDIU rating 
pursuant to 38 C.F.R. § 4.16(a), which is a 100% rating. See 
Norris (Robert) v. West, 12 Vet. App. 413, 417-18 (1999); see 
also Holland (Lee) v. Brown, 6 Vet. App. 443, 446-47 (1994).

VA is authorized to grant a TDIU rating pursuant to 38 C.F.R. 
§ 4.16(a), where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
Provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a); see Holland 
(Lee), 6 Vet. App. at 446.



In view of the opinions of the VA examiners, who:

In the October 1998 VA examination, opined that while the 
veteran's diagnosis as best described the overall history as 
that of schizophrenic illness at the milder end of the 
schizophrenic range.  The veteran in his opinion was at risk 
for further decompensation if he were placed in a more 
stressful situation, and 

In the July 2002 VA examination, noted that at the current 
time the veteran did not have any gross impairment of 
process, intermittent inability to perform activities of 
daily living, etc, however, he would be at risk for having a 
more clear-cut exacerbation of his psychotic symptoms if he 
were to return to the stress of the work place.  He did 
continue to have difficulty adapting to stressful 
circumstances, including work-like settings. 

Based on these medical opinions, the Board in this case, has 
determined that the RO should review this case in light of 
the requirements set forth in 38 C.F.R. § 4.16(a) for a total 
rating.  The record reflects that the veteran has been 
unemployed for several years and the veteran has asserted 
that he is unable to work in part due to his anxiety, and 
psychotic behavior brought on by work related stress.  In 
addition the veteran's representative has raised the issue of 
entitlement to a TDIU in his March 2003 presentation to the 
Board.  Thus, the veteran's entitlement to a TDIU rating for 
schizophrenia has been properly raised in connection with his 
claim for an increased rating for schizophrenia.  The 
question of entitlement to a TDIU rating is thus a component 
of his current claim.

Accordingly, this matter is REMANDED to the RO for 
consideration and full development of the issue of whether 
the veteran is entitled to TDIU under the provisions of 38 
C.F.R. § 4.16, pursuant to which the following development 
should be accomplished:

1.  The RO should provide the veteran 
with VA Form 21-8940 (Veteran's 
Application for Increased Compensation 
Based on Unemployability) and request 
that he complete and return this form.  
If the veteran is not employed, or has 
only marginal employment, the RO should 
accomplish whatever additional 
development and adjudication of this 
matter is deemed appropriate and 
necessary.

2.  The veteran should be accorded a VA 
examination by an appropriate specialist 
in order to determine the impact his 
schizophrenia has on his ability to 
maintain gainful employment.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
should be conducted. The examiner should 
provide an opinion as to the degree to 
which the veteran's schizophrenia 
interferes with his ability to obtain and 
maintain gainful employment.  An opinion 
is also requested as to the benefit and 
effect regular psychiatric care and 
administration of medication would have 
on his psychiatric condition.

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the veteran's claim for a TDIU rating.

Thereafter, this case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

